DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 4/27/18. Amendments received on 4/27/18 have been entered. As per applicant claims 1-3, 6 and 8-14 have been canceled. Accordingly claims 4-5 and 7 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (US Pub 2018/0096546) in view of Soleimani (9,483,887)

a local access assembly adapted to operate between an access state and a no-access state (via a vehicle system unlocking and locking vehicle door; see paragraph [0023] and [0044]); 
a mobile device carried by a human (via mobile 130; see fig.1), the mobile device including at least one of an accelerometer system and a gyroscope system configured to detect motion (via acceleration/gyro sensors 220), and output a command signal indicative of the detected motion to the local access assembly to effect actuation from the no-access state to the access state (detecting a motion interaction of a user on or with the mobile and accessing, in a memory device of the mobile radio, a characteristic user interaction that corresponds to a vehicle opening command; see paragraphs [0023] and [0027]); 
one or more electronic storage mediums configured to store preprogrammed scenario data, wherein at least a portion of the scenario data includes a preprogrammed gesture indicative of an intent to operate the local entry device; and one or more processors configured to receive the detected motion and match the detected motion to a portion of the scenario data (“the user moves toward the vehicle and in so doing taps briefly twice with the flat of his hand on his smartphone, which is in his trouser pocket. The smartphone registers this definite laterally acting vibration and can distinguish it from the general walking motion of the user” (see paragraph [0027]) “there is provision for the characteristic user interaction to comprise a particular combination of tapping, turning and/or vibrations that has previously been stored in the mobile radio. In this way, it is possible for erroneous operating actions or incorrect identification to be reduced, 
Bartels discloses the detected motion is a compound motion that includes a gesture motion indicative of an intent of the human to gain access and at least one parameter associated with the human, and the compound motion is matched to at least the portion of the scenario data to differentiate the parameter from the gesture motion (see paraqgrpah [0027], “the detecting of a motion interaction or audio interaction of the user comprises detecting tapping, turning and/or vibrations. In an exemplary use sequence, the user moves toward the vehicle and in so doing taps briefly twice with the flat of his hand on his smartphone, which is in his trouser pocket. The smartphone registers this definite laterally acting vibration and can distinguish it from the general walking motion of the user”). 
Bartels further discloses that the mobile is a smartphone and it is well known in the art that the smart hones include a lights and temperature sensors, however it does not explicitly discloses that the at least one parameter is light or temperature.
Soleimani discloses an access control system wherien a mobile device 230 includes a temperature sensor and light sensor. Soleimani further discloses that the mobile device takes into consideration reading from temperature, light sensor, IMU (detecting movement associated with user 240 walking) in performing access control function (see col. 9, lines 1-10).
From the teaching of Soleimani it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Bartels to include the function of temperature system and light system as taught by Soleimani in .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bartels (US Pub 2018/0096546) in view of DeBates (10,108,272).
As of claim 7, Bartels disclose all the limitations of the claimed invention as mentioned in claim 4 above, Bartels further discloses that the user can perform tapping turning, vibrating gesture on the mobile 130 (see paragraph [0027]). However it does not disclose that the gesture is human waving or swiping. 
DeBates discloses a wearable device with gesture recognition to perform access control wherein the predetermined gesture is swiping motion (see col. 9, lines 1-4). As disclosed in the fig. 3 the user is not holding the device in the hand.
From the teaching of DeBates it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Bartels to include the function of swiping motion as taught by DeBates in order to allow user to perform different gestures to unlock door.
Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive.
As of claim 4, Applicant argues “since Bartels and Soleimani, taken individually or in combination, do not disclose the detection of light to help determine gesture (i.e, motion), claim 4 is not obvious”. As of claim 5, Applicant argues “since Bartels and Soleimani, taken individually or in combination, do not disclose the detection of temperature to help determine gesture (i.e., motion), claim 5 is not obvious,” The Examiner respectfully disagrees.
As disclosed in the rejection above, Bartels discloses the detected motion is a compound motion that includes a gesture motion indicative of an intent of the human to gain access and at least one parameter associated with the human, and the compound motion is matched to at least the portion of the scenario data to differentiate the parameter from the gesture motion (see paraqgrpah [0027], “the detecting of a motion interaction or audio interaction of the user comprises detecting tapping, turning and/or vibrations. In an exemplary use sequence, the user moves toward the vehicle and in so doing taps briefly twice with the flat of his hand on his smartphone, which is in his trouser pocket. The smartphone registers this definite laterally acting vibration and can distinguish it from the general walking motion of the user”). Bartels discloses that in this way, it is possible for erroneous operating actions or incorrect identification to be reduced.
Soleimani discloses an access control system wherien a mobile device 230 includes a temperature sensor and light sensor. Soleimani further discloses that the mobile device takes into consideration reading from temperature, light sensor, IMU (detecting movement associated with user 240 walking) in performing access control function (see col. 9, lines 1-10).
In the present application (PG Pub paragraph [0076]), “Optionally, the controller 42 of the mobile device 26 may receive data from the light system 54. In one example, the light data may be applied to determine if the mobile device 26 is carried in a hand, or alternatively, in a pocket, backpack, or purse… The temperature and/or light data 
Soleimani further discloses “Wireless mobile device 230 may be configured to determine when it is, for example, in a pocket, in a purse, or is being used to conduct a telephone call, each of which may have an effect on a sensitivity of an RF receiver included in wireless mobile device 230. Temperature, orientation, light sensor or camera, proximity detector, cover closure detector, IMU (detecting movement associated with user 240 walking), … may be considered in determining whether wireless mobile device 230 is in a pocket, in a purse, or being used to conduct a telephone call … a corresponding adjustment value may be determined and applied, by, for example, applying the adjustment value to RSSI 260 or to first signal strength threshold 250”. Hence Soleimani discloses the use of “light system” and “temperature” as additional data to increase confidence when the mobile device determines access control.
So it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Bartels to include the function of temperature system and light system as taught by Soleimani in order to consider the effect of temperature and light reading on the access control features.
As of claim 7, Applicant argues that combination of Bartels and DeBates does not disclose “wherein the mobile device is not in the hand”. Claim language does not disclose the location of the mobile device on the user’s body or it does not disclose that the mobile device is not a wrist band. It merely states that the mobile device is not in the hand” and as disclosed in DeBates the device is on the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Einberg et al. (US Pub 2018/0144569) discloses an access system wherein a mobile device uses both motion information and light sensor information to determine if access control should be performed by the mobile device (see paragraph [0079]). Einberg further discloses that the mobile device using body temperature, heat signature and motion data to determine if access control should be performed by the mobile device (see paragraph [0061]) 
Heshmati et al. (US Pub 2015/0288687) discloses system and method for providing sensor based authentication of a user's identification and used to control access, wherein data from temperature sensor is used to determine if device is associated with the user (See paragraphs [0054] and [0067]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NABIL H SYED/Primary Examiner, Art Unit 2683